EXHIBIT 5.1 DAVID E. WISE ATTORNEY AT LAW 8794 Rolling Acres Trail Fair Oaks Ranch, Texas78015 (830) 981-8165 February 11, 2008 Richard Carter, President High Velocity Alternative Energy Corp. 5841 West 66th Street Bedford Park, IL60638 Re: High Velocity Alternative Energy Corp.- Registration Statement on Form S-8 Dear Mr. Carter: We have acted as counsel to High Velocity Alternative Energy Corp., a Nevada corporation (“Company”), in connection with a Registration Statement on Form S-8, filed with the Securities and Exchange Commission on
